 AMERICAN METAL PRODUCTS COMPANY601The Board has noted on previous occasions 2 that implicit in thethrust of the Supreme Court's decision in theCBScase3 is the pro-position that Sections 8 (b) (4) (D) and 10 (k) were designed to resolvecompetingclaims between rival groups of employees, and not toarbitrate a dispute between a union and an employer when no suchcompeting claims are involved.Here there are no such competingclaims.Accordingly, we find, on the entire record, that the facts hereindo not present a jurisdictional dispute within the purview of Sections8 (b) (4) (D) and 10 (k) of the Act.We shall therefore quash the no-tice of hearing.[The Board quashed the notice of hearing.]'.3Highway Truckdrivers and Helpers,Local 107, International Brotherhood of Team-sters.Chauffeurs,Warehousemen and Helpers of America,Independent(Safeway Stores.Incaiporated),134 NLRB 1320;Brotherhood of Teamsters and Auto Truck Drivers,Local 70, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, Ind (Hills Transportation Co.),136 NLRB 1086;SheetMetalWorkersInternational Association,Local Union No. 272;Sheet Metal Workers InternationalAsso-ciation, AFL-CIO (Valley Sheet Metal Company),136 NLRB 1402.3N L R.B v. Radio&Television Broadcast Engineers Union Local 1212, InternationalBrotherhood of Electrical Workers, AFL-CIO (Columbia Broadcasting System),364 U.S.573.American Metal Products CompanyandInternational Union,UnitedAutomobileAircraft and Agricultural ImplementWorkers of America, UAW, AFL-CIOand itsLocal No. 1198.'Case No. 26-RM-134. October 29, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John E. Cienki, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case,2 the Board finds :1.The Petitioner is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.'1The name of the Union appears as amended at the hearing.2As the record and briefs adequately present the issues and the positions of the parties,the Union's request for oral argument is denied.3 During the hearing,the Union refused to stipulate that it is a labor organizationwithin the meaning of the Act. Inasmuch as in 1952 the Union was certified as bargain-ing agent for the Petitioner's employees in a production and maintenance unit and hasengaged in a continuous contractual relationship with the Petitioner until October 1961,we find that the Union constitutes a labor organization within the meaning of Section2(5) of the Act.The Union also refused to stipulate that it is claiming to be recognizedas bargaining agent for the Petitioner's employees on the ground that the Board possessesno jurisdiction in the circumstances of this case to direct an election at this time.Wefind from the record that during relevant times the Union claims to be recognized asbargaining agent for the Petitioner's production and maintenance employees.139 NLRB No. 60. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees within the meaning of Section 9(c) (1) and Section2(6) and (7) of the Act.4.The Employer-Petitioner operates a plant in Union City, Ten-nessee, where it is engaged in the manufacture of automotive parts. Itseeks an election in a production and maintenance bargaining unit 4of its employees.The significant issue in this case concerns strikers"voting eligibility.In 1952, the Board certified the Union as collective-bargaining agentfor employees of the Employer in a production and maintenance unit.Until 1961, the Employer and the Union had a continuous contractualrelationship.The most recent labor agreement between the partieswas to remain in effect until October 1, 1961, and thereafter from yearto year, unless either party served a written notice upon the other re-questing modification or termination of the agreement 60 days priorto October 1, 1961, or 60 days prior to any subsequent anniversarydate.In July 1961, the parties served notices upon each other indicat-ing their desire to either terminate or modify the agreement. Sub-sequently they engaged in collective bargaining.On October 1, 1961,the contract expired but the plant operations were continued by mu-tual agreement.1On November 14, 1961, pursuant to prior notice, the Union struckthe plant and commenced picketing.The strike continued until January 26, 1962, when C. E. Strickland,International representative of the UAW, and L. Bradley, presidentof Local 1198, UAW, visited the home of the Employer's manager,A. J. Luther. The union representatives delivered a letter to Luther,dated January 26, notifying the Employer that the strike "is ter-minated" and that "the employees will return to work in the plant im-mediately, and each striker offers to return to work unconditionally."Thereafter, the picketing ceased.On January 28 and 29, 1962, the Employer recalled seven strikingtool-and-die employees and eight striking maintenance employees.Some 14 of the recalled employees commenced work on January 29.Later, on February 27, the parties met in negotiations and on Feb-ruary 28 the Employer filed the instant petition.On the night of March 1, 1962, the Union resumed its picketing.'The 14 employees who had been recalled earlier and had reported backto work, did not report to work on March 2; nor did they report towork by the time of the hearing herein on April 2, 1962.When the4 Although the bargaining unit set forth in the RM petition varies in immaterial par-ticulars from that described in article I, section 1, of the parties' last contract, whichexpired on October 1, 1961, we find from the record that the unit requested by thePetitioner is, in fact, the unit contained in the parties' last contract6 From November 14, 1961, to January 26, 1962, the Union's picket signs bore the legend"Local 1198 on strike against A M.P. Company." On and after March 1, 1962, the picketsigns were changed to read, "A.M.P. Company unfair to Local1198.1° AMERICAN METAL PRODUCTS COMPANY603Union resumed its picketing of the Employer's premises, it did notnotify the Employer that the strike was being resumed; nor did itcommunicate the reasons for the renewed picketing.However, duringthe hearing C. E. Strickland, UAW International representative, testi-fied that the picketing was recommenced on March 1 in protest againstconduct by the Employer which the Union charges to be a continuationof the Employer's unfair labor practices.'Between November 14, 1961, and January 26, 1962, the Employerhad permanently replaced some 320 striking production employees,10 maintenance employees, and 3 tool-and-die employees.There weresome 388 employees within the bargaining unit at the commencementof the strike.Section 9(c) (3), as amended, reads, in pertinent part, as follows:Employees engaged in an economic strike who are not entitled toreinstatement shall be eligible to vote under such regulations asthe Board shall find are consistent with the purposes and provi-sions of this act in any election conducted within twelve monthsafter the commencement of the strike.The Employer contends that the Union terminated the strike byits action on January 26, 1962, when it delivered its letter to theEmployer announcing the fact of termination and stating that thestrikers were unconditionally offering to return to work.Thus, ac-cording to the Employer, the strikers who, in the interim had beenreplaced, lost their eligibility to vote because they ceased to be en-gaged in an economic strike within the intendment of Section 9 (c) (3).We disagree. In this regard, we note that the parties met in an abor-tive collective-bargaining session on February 27, 1961, after whichthe Employer filed the instant petition; that the Union still persistsin its attempt to cause the General Counsel to prosecute the unfairlabor practices alleged in the charges it has filed and appealed; thatthe Union has continued to pay strike benefits to those members notrehired after January 26 and has resumed the payment of suchbenefits to the striking tool, die, and maintenance employees who werereemployed in their jobs on January 29, and who again refused towork on and after March 2. Finally, we note that the Union, on andafter March 1, has resumed and continued its picketing of the plant.6During the pendency of its labor dispute with the Employer, the Unionhas fliedseveral charges alleging violations of Section 8(a) (1), (3), and (5) of the Act by theEmployer.(Cases Nos. 26-CA-1207, 26-CA-1232, 26-CA-1238, 26-CA-1269,and 26-CA-1277.)All of these charges have been dismissed by the Regional Director and arenow on appeal to the General Counsel.We find it unnecessary to defer theissuance ofthisDecision and Direction pending the disposition of these cases before the GeneralCounsel.E J. Lipschutz, Sara Rosenberg, Nathan Lipschutz, Sidney Lipschutz, andPrank Lipschutz, d/b/a Louisville Cap Company,120 NLRB 769 ;LeRoiDivision,West-inghouseAirbrake Co.,114 NLRB 893.In addition, the Union, on October 2, 1962, filedanother charge alleging violations ofSection 8{a) (1), (3),and (5)In Case No.26-CA-1387. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn these circumstances,it is evident that the Union has not abandonedits continuing representational interest in the subject bargaining unitand the striking employees continued to have a desire to be so repre-sented.Accordingly,we find that the economic strike' which beganon November 14, 1961, was not terminated or abandoned on January 26,1962, but,insofar as the record shows, has continued to the present.'In view of the foregoing,we find that all replaced strikers who arenot entitled to reinstatement are eligible to vote in the election directedherein.'5.We shall direct an immediate election herein despite the fact thatthere is pending in the Region a charge filedby theUnion allegingviolations of Section 8 (a) (1), (3),and (5)of the Act.We are cog-nizant of our usual practice of declining to direct an election in the faceof unresolved unfair labor practice charges affecting the unit involvedin the representation proceeding,especially where violations of Section8 (a) (5) are alleged.Nevertheless,it is well-settled that this practiceis a matterwhichlies within the discretion of the Board as part of itsfunction of determining whether an election will effectuate the policiesof the Act. In view of the pendency of the strike which began onNovember 14, 1961,we deem it desirable to hold the election withinthe 12-month period of the strike.10We find, therefore,that the'The Board has held that strikers are presumedto beeconomic strikers unless anduntil theyare found by the Board to be unfair labor practice strikersBrightFoods,Iitc,126 NLRB 5538 Paotfic Tileand Porcelain Company,137 NLRB 1358;Bright Foods,Inc, supra,footnote7.Cf.Canton Sterilized Wiping ClothCompany,127 NLRB 1083;The MartinBros. Container&Timber ProductsCorp.,127 NLRB1086.These cases are distinguish.able from the instant case in that afterthe picketingwas discontinued the unionsengaged in no further activities in supportof thestrikes and the strikers did not requestreinstatement.9 The Employeragreed at the hearing that approximately 53 strikers who had notbeen recalled and had not been replaced are eligible voters asthey havea reasonableexpectancyof recall.Weconcur, and we find that these strikers as well as any othersuch strikers who have not been replaced are eligible tovote in theelection directedhereinWith respectto some 16 strikers who were charged in warrants with strike or picketline misconduct, the Employer asserted it would take no position concerning their votingeligibility until such time as these individuals were either convicted or acquittedAs weare unable, on the present record,to determine whether these individuals have forfeitedtheir status as economic strikersfor votingpurposes by engaging in misconduct renderingthem unsuitable for reemployment,we shall permit them to vote subject to challenge.The Hertner Electric Company,115 NLRB 820.SeeW.WiltonWood,Inc.,127 NLRB1675, 1677.Recalled strikers:The Petitioner recalled seven tool-and-die makers and eight main-tenance^mplovee8 on or about January28, 1962,and all of theseemployees except L K.Pierce reported to work on January 29.Jason Young,one of the eight recalled main-tenanceemployees, left his employment sometime in February1962The remaining 13employees worked through March 1, but failed to report for work the next day. Theyhave beenreceiving strike benefitsfrom theUnion since on oraboutMarch2,1962.While it is notclear, the Employerappears to contend that because theyviolated itsplant rulecalling fordischargewhen absent without leavefor 3 working days, or 24hours,they areineligibleto voteWefind no merit in this contention.We find thatthese 13 employeesrejoined the strike on or about March 2, and are eligible to vote inthe electionAs for employeesPierce andYoung, we shall permit them to vote subjectto challenge.20 Section 9 (c) (3) of the Act. GENERAL TEAMSTERS,CHAUFFEURS,ETC., LOCAL 249605direction of an immediate election will effectuate the policies of theAct.llIn directing the election,we do so without prejudice to either party,and shall expressly condition any certification resulting from suchelection on the determination or determinations we may subsequentlymake arising out of the pending unfair labor practice cases, and weshall take such action as may be necessary to effectuate the policiesof the Act with respect thereto.12We find that all hourly rated production and maintenance em-ployees inthe Employer'sUnionCity,Tennessee,plant,excludingallmanagement representatives,executive and supervisory employees,foremen,assistant foremen,and any employee who has the right tohire, promote,discharge,discipline,or otherwise effect changes inthe statusof employees,or effectively recommend the same,all officeand clerical employees,professional employees,timekeepers,and plantprotection employees,constitute a unit appropriate for collective bar-gaining within the meaningof Section 9(b) of the Act.13[Text of Direction of Election omitted from publication.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Direction of Election.11West-Gate Sun Harbor Company,93 NLRB 830;Columbia Pictures Corporation,et al.,81 NLRB 1313, 1314-1315.12New York Shipping Association anditsmembers,107 NLRB 364, 376.12The appropriate unit appears as is set forth in article I, section 1, of the last agree-ment between the parties.General Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local 249,affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica 1andOffice and Clerical Employees,Local 72, affili-ated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,2Petitioner.Case No.6-R,C-3142.October 29, 1962DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert Schutzman, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.1 The name of the Employer appears as amended at the hearing.2 The name of the Petitioner appears as amended at the hearing.139 NLRB No. 39.